Title: To Benjamin Franklin from Madame Brillon, 5 [November] 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 5 [November 1779] a la thuillerie
Je paye éxactement mes déttes mon bon papa. Vous avés dû recevoir une léttre mecredi en voici une pour samedi; je ne suis pas de ceux qui disent, il faut se méttre a l’aise avéc ses amis. Si l’on ne leur tient pas ce qu’on leur a promis dans de petites choses, ils doivent éstre sur que nous ne négligerions pas les grandes—un grand sérvice est chose rare, et tous les jours on peut par mille attentions multipliées prouvér a son ami qu’on l’aime: prés de vous mon bon papa, tout vous dit en moi que je vous aime; loin de vous je vous l’écris, mon coeur sent une douce satisfaction en se disant, mon papa sera sensible a mon éxactitude, il m’aimera, me répondra; notre corréspondance adoucira les peines de l’absence:
Je ménne ici une vie uniforme, mais douce; je suis avéc ma mére que j’aime, avéc mon frére et mes enfants; tous les jours se passent si ce n’est avéc ce qu’on appélle plaisir, au moins sans trouble; si vous étiés avéc nous mon bon papa et quelques autres amis choisis que je regrétte je désirerois de passér ma vie ici; les ames sensibles me sembles faittes pour habitter la campagne. Le tumulte des villes; les grandes passions, ou les petites intrigues qui agittent les divérses habitants qu’elles renférment; fatiguent sans les intéréssér les éstres doux a qui le nécéssaire, le bon air, et l’amitié suffiroient pour estre heureux:
J’ai bien peur que vous ne soyés déja privé de nos bons amis le veillard, s’ils sont encore a passy voulés vous bien les embrassér pour moi.
 Addressed: A Monsieur / Monsieur Le docteur Franklin / a Passy
